Case 3:18-cv-00156-NJR Document 246 Filed 01/06/21 Page 1 of 5 Page ID #3714




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JANIAH MONROE,
 MARILYN MELENDEZ,
 LYDIA HELÉNA VISION,
 SORA KUYKENDALL, and
 SASHA REED,

             Plaintiffs,

 v.                                           Case No. 3:18-CV-00156-NJR

 ROB JEFFREYS,
 STEVE MEEKS, and
 MELVIN HINTON,

             Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        On March 20, 2020, this Court denied Plaintiffs’ initial request for an appointment

of an expert (Doc. 215). On August 21, 2020, Plaintiffs filed “Plaintiffs’ Renewed Request

for Appointment of Independent Monitor” pursuant to Federal Rule of Civil Procedure

53 (Doc. 225). Plaintiffs argue that the Transgender Care and Review Committee

(“TCRC”) still makes medical decisions relating to hormone therapy and surgery; IDOC

continues to restrict access to medically necessary items for social transition; IDOC has

not transferred any transgender prisoners to facilities that match their gender identity

and continues to operate under the exact same policies for cross-gender searches as it did

prior to the preliminary injunction order; and IDOC failed to implement any new policies

regarding transgender prisoners since the preliminary injunction order was entered

(Doc. 225, p. 2).


                                        Page 1 of 5
Case 3:18-cv-00156-NJR Document 246 Filed 01/06/21 Page 2 of 5 Page ID #3715




       In support of their arguments, Plaintiffs allege that multiple depositions contain

admissions that TCRC still makes medical decisions relating to hormone therapy,

surgery, and whether a transgender prisoner is allowed access to gender-affirming

products; TCRC continues to deny requested social transition treatment and transfers to

other facilities; and IDOC still operates under the same policy for cross-gender searches

as prior to the preliminary injunction order (Doc. 225, pp. 6-7). Additionally, Plaintiffs

allege IDOC is far from finalizing or implementing any drafts of new policies (Id. at p. 9).

       Due to these argued insufficiencies, Plaintiffs ask the court to appoint an

independent expert to monitor Defendants’ compliance with the preliminary injunction

order, to ensure the development of a strict plan and schedule for complying with the

preliminary injunction order, and to evaluate and report to the Court whether IDOC is

complying with the plan and schedule (Doc. 225, p. 2).

       Defendants filed a response arguing Plaintiffs have no ability to prove the

consultants IDOC hired are unqualified; that IDOC is “working comprehensively to

identify and solve issues highlighted by the Court in its preliminary injunction order;”

the pandemic has extended their efforts; they have been working with Wendy Leach from

The Moss Group for assistance with policy framework and staff training; and they have

been working with Dr. Erica Anderson to bring in WPATH’s Global Education Initiative

training (Doc. 226, pp. 2, 7, 9, 11). Additionally, Defendants argue, “Based solely on the

deposition testimony of these consultants, Plaintiffs’ request for the need for a court

monitor is without merit.” (Id. at p. 12). Furthermore, part of Dr. Hinton’s deposition

transcript that Plaintiffs relied on referenced the current Administrative Directive, not


                                        Page 2 of 5
Case 3:18-cv-00156-NJR Document 246 Filed 01/06/21 Page 3 of 5 Page ID #3716




the current practice (Id.). Lastly, Defendants argue that the preliminary injunction order

has expired, pursuant to 18 U.S.C. § 3626(a)(2) (Id. at p. 17).

       Plaintiffs later filed a reply arguing that this Court has the authority to appoint an

independent monitor; depositions show IDOC’s lack of meaningful changes to

transgender care; and Defendants’ argument that the preliminary injunction order has

expired is unsupported, inaccurate, and should be rejected (Doc. 229, p. 2).

       After reviewing Plaintiffs’ Renewed Request for Appointment of Independent

Monitor (Doc. 225), Defendants’ response (Doc. 226), and Plaintiffs’ reply (Doc. 229), the

Court finds that Defendants are indeed still working diligently to implement the Court’s

preliminary injunction order.1 Specifically, Defendants have made contact and are

working with Wendy Leach from The Moss Group and with Dr. Erica Anderson,

USPATH 2 President-elect (Id. at p. 8). They also have been developing applicable policies

throughout this time (Id. at p. 10).

       With the help of Dr. Anderson, IDOC has been “completing a contract for

customized training for medical and mental health care providers through IDOC.”

(Doc. 226, p. 11). There is also a two-committee system in the works for IDOC’s oversight

of transgender issues (Id. at p. 13). This will include the Transgender Health and Wellness

Committee (“THAW”) which “will be comprised of medical and mental health

professionals” who “will handle appeals from patients with concerns about the treatment




1 The Court’s preliminary injunction order was issued on December 19, 2019 (Docs. 186, 187). Thereafter,
on March 4, 2020, the Court amended the preliminary injunction order (See Docs. 211, 212).
2 USPATH is a regional organization of WPATH, the World Professional Association of Transgender

Health. https://www.wpath.org/uspath, visited on December 23, 2020.


                                             Page 3 of 5
Case 3:18-cv-00156-NJR Document 246 Filed 01/06/21 Page 4 of 5 Page ID #3717




provided…and consider requests for surgery…” (Id.). This also will include the

Transgender Administration Committee, which will handle “operational concerns

including housing, PREA and commissary.” (Id.). Additionally, there are Quality

Assurance components in the works (Id. at p. 14). Furthermore, policy regarding

avoidance of cross-gender strip searches will be in the new IDOC transgender care

directive (Id. at pp. 15-16).

       The COVID-19 pandemic has certainly caused a delay, and this is considered as

well. As the Court has acknowledged, “these changes will take time,” and the purpose of

the injunction was to require Defendants to provide assurances that progress is

underway, which they have (Doc. 186, p. 38).

       With that said, the Court is not entirely convinced that the TCRC has refrained

from making medical decisions and recommendations regarding gender dysphoria. But

the deposition testimony showed that any references to decision-making by the TCRC

regarding medical decisions and recommendations concerned past actions and policy,

not new decisions that are influenced by the new policy that is under construction.

       Although Defendants also argue that the preliminary injunction has expired,

Defendants have not clearly shown that the injunction has expired and is no longer

enforceable. Nor do they indicate a willingness to relitigate the preliminary injunction as

they note that additional evidentiary hearings would be unproductive and that they are

still working within the confines of the Court’s Order. Further, the Court made the

required findings under the statute and specifically addressed the arguments in

Defendants’ Motion for Reconsideration of Court’s Preliminary Injunction Order


                                       Page 4 of 5
Case 3:18-cv-00156-NJR Document 246 Filed 01/06/21 Page 5 of 5 Page ID #3718




(Doc. 203) and in issuing its Amended Preliminary Injunction (Doc. 212). If Defendants

believe that the injunction has indeed expired, then they can raise the issue in a motion

to vacate the preliminary injunction order.

      Despite having some reservations about Defendants’ compliance with the

aforementioned directive, the Court finds that the appointment of a special master is not

warranted at this time. Defendants are making strides in complying with the Court’s

preliminary injunction order, and Plaintiffs have not adequately shown that the

appointment of a special master is warranted at this time.

      For these reasons, the Court denies Plaintiffs’ Renewed Request for Appointment

of Independent Monitor (Doc. 225).

      IT IS SO ORDERED.

      DATED: January 6, 2021


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                       Page 5 of 5
